USCA4 Appeal: 22-6889      Doc: 7         Filed: 11/23/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6889


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ANRIQUE ZACHERY,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        R. Bryan Harwell, Chief District Judge. (4:13-cr-00046-RBH-2)


        Submitted: November 17, 2022                                 Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Anrique Zachery, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6889       Doc: 7         Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               Anrique Zachery, a federal prisoner, appeals the district court’s order denying his

        motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by

        the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Having

        reviewed the record, we conclude that the district court did not abuse its discretion in ruling

        that the pertinent 18 U.S.C. § 3553(a) factors weighed against compassionate release. See

        United States v. High, 997 F.3d 181, 185 (4th Cir. 2021). Accordingly, we affirm. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2